Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 24 November 1784
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


				
					
						De Brest ce mercredy 24 Novem [1784]
					
					Je Suis on ne peut pas plus fâché mon Illustre Docteur d’avoir passe mon automne Si loin de vous et en vous disant cela je me flatte bien que vous ne le prenez pas pour un Compliment à La Françoise. Je ne le Suis pas moins Je vous assurre de n’avoir pas encore pu vous écrire un Seul petit mot. Mais La vie que Je mene ici est Si coupée par le regime qu’on y Suit et par mes courses dans Le Port que je n’ai pas un moment à moi. Joignez à cela des ecritures que Jai eté obligé de faire pour mettre des gens au fait d’une matiere qu’ils ignoroient entierement et Sur laquelle cependant ils déraisonnoient de la belle maniere.
					
					Vous avez éprouvé dans nombre d’occasions, combien on a de peine à éclairer les hommes, et à les Instruire, même Sur les choses qu’il leur importe le plus de connoître; Je pourrois vous dire et me vanter de l’avoir éprouvé de même ici. Les déraisonnemens que Jai entendu faire Sur les Paratonnerres, Sont Si etranges, que je n’en Suis pas encore revenu. Mais ce que je n’aurois Jamais cru; c’est qu’il peut y avoir des gens, qui Joignissent tant de presomtion à tant d’ignorance. Il y a ici un Professeur, qui n’entend rien à Lélectricite, et qui combiné avec un autre homme, qui a fait quelques mechantes experiences Sur cette matiere et qui n’y entend pas davantage a fait un mémoire contre Les Paratonnerres, qu’on a envoyé au Ministre. M Le Ml de Castries a prononcé comme vous l’imaginez bien. Mais n’admirez-vous pas la Sotte vanité d’un homme, qui croit en Savoir plus Sur ce Sujet, que vous, que Les meilleurs esprits dans Les Sciences, qui Se Sont occupes de cet objet; enfin que les plus celébres académies de LEurope, qui ont pleinement decidé La question Sur Lûtilite et les avantages des Paratonnerres. Mais il faut abandonner ces gens à leur Ignorance, et à leur Sottise; et vous parler de quelque chose, qui vous Interessera davantage. Je Suis parvenu à placer La Semaine derniere, un Paratonnerre Sur un vaisseau, cest Le premier dont ait eté armé un vaisseau de Roi. Le vaisseau S’appelle L’Etoile, c’est une Gabarre de 700 tonneaux, commandee par un Lieutenant de vaisseau, M De Voutron, qui m’a paru homme de mérite. Il est parti pour St Domingue, et m’a bien promis d’observer Soigneusement, tout ce qui arriveroit à ce Paratonnerre. Il est placé Sur Le Gal hauban* du grand mat# de Perroquet, comme

Celui de M. Wenn; mais il y est à demeure, et arrime, parceque j’ai pensé, que Si On le mettoit en reserve, pour S’en Servir dans L’occasion, on pourroit ne S’en pas Servir du tout. La chaine n’est pas tout à fait comme celle de M. Nairne; J’ai cru devoir y faire quelque changement, pour qu’elle S’applique mieux Sur le Galhauban. Il y a Sur la pomme* du mat de perroquet, une petite fleche de girouette, qui est de cuivre rouge, et cette flêche est Surmontee d’une belle pointe dorée, qui la dépasse encore de deux pieds, deux pieds et demi. La Communication metallique de cette pointe avec la chaine, Se fait par une lame de cuivre noyeé dans le mat de Perroquet, et qui va rejoindre cette chaine, de façon que cette communication est tres exacte, et tres intime, L’ajustement en est réellement fort bien. Enfin cette chaine communique à la mer en descendant et communiquant metalliquement avec les chaines# de hauban, et de la par des lances de metal Jusques au dessous de la flottaison. De cette manière il y a une ligne ou plutot une tige metallique qui prend du haut du mat de Perroquet et va descendre dans la mer. Comme on S’est plaint que les chaines venoient battre Les chaines des bordages du vaisseau J’ai cru qu’il falloit appliquer La communication metallique Le long méme de ces bordages et qu’il ne pouvoit en resulter aucun Inconvenient attendu Le mouvement du vaisseau qui par là Se dérobe incéssamment à l’espace qu’il occupoit et Limmense quantité d’eau dans laquelle La matiere fulminante trouve à Se répandre dans l’instant. Mais La dessus je Serai bien enchanté d’avoir vos idées Si vos occupations vous permettent mon Illustre Docteur de m’ecrire un mot; vous Savez dailleurs le plaisir que J’aurai à le recevoir.
					Je comptois quitter ce pays cy La Semaine derniere, ou cette Semaine mais Les Ouvriers vont Si lentement par La manière

dont on travaille dans ce Port que jy Suis encore et que je ne Sais Si comme Je l’espere Je pourrai en partir vers Le commencement du mois prochain. Adieu Mon Illustre Docteur conservez moi toujours votre amitié qui m’est Si precieuse et croyez que dans quelques regions de LUnivers que Jhabite vous ne trouverez jamais ni d’admirateur plus Sincère ni d’ami qui vous Soit aussi passionnement attaché, que moi
					
						
							Le Roy
						
					
				
				
					mille et mille amitiés Je vous prie à Monsieur votre petit Fils qui est Sans doute revenu il y a deja Long tems, de lAngleterre
					Excusez Je vous prie mon Griffonnage mais Je Suis Si pressé que je ne peux avoir le tems de recopier ma lettre— Jespere cependant et quoique vous en disiez que vous pourrez neantmoins me lire
				
			